PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/516,689
Filing Date: 19 Jul 2019
Appellant(s): Sun Patent Trust



__________________
James P Bonnamy, Reg. No. 63,649
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/08/2022



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/09/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Rejection of Claims 1-7 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20120320984 (hereinafter Zhou) in view of US20120082228 (hereinafter Su.)

As to Claim 1 Zhou teaches a moving picture decoding [(para 8)]  method for calculating a motion vector predictor to be used when decoding a motion vector of a current block, the moving picture decoding method [(para 39-40)]  comprising: 
generating a candidate list that includes a plurality of candidates each of which is a candidate for the motion vector predictor[(Fig. 9A. 0B, para 40)] ; 
decoding, as a decoded index, a coded index corresponding to a candidate, the candidate being one of the plurality of candidates and including a corresponding motion vector predictor[(para 92, 8)] ; and 
selecting, based on the decoded index, the corresponding motion vector predictor to be used for decoding the motion vector of the current block from among a plurality of motion vector predictor candidates, the plurality of motion vector predictor candidates corresponding to the plurality of candidates[(para 136)] , wherein the generating includes: 
adding, when a motion vector used for coding a first block spatially adjacent to the current block in a current picture is useable for coding the current block, one or more first candidates to the candidate list, the one or more first candidates being derived based on the motion vector used for coding the first block [(para 40-41, available spatial MVP candidate, Fig.3)] ; 
adding a second candidate to the candidate list, the second candidate being derived based on a motion vector used for coding a second block within a first collocated picture different from the current picture[(para 42, available temporal/collocated MVP candidate, Fig.3)] ; and 
adding, a third candidate to the candidate list[(virtual candidate; para 56, 54)] until a number of the plurality of candidates in the candidate list reaches a maximum number [(page 11, Table A.3 of provisional application 61496934; indicates virtual candidates are added until it reaches maximum list  )]  , the third candidate being derived based on a motion vector used for coding a third block within a second collocated picture different from the current picture[(Virtual candidate is any high-priority MVP candidates that already exist in the list (page 10 & 11 of provisional application 61496934) motion vector of collocated block is taught by this definition (see number 3 in Figure 1. & page 10 of the provisional application. Please note as claimed, the second collocated picture is different from the current picture but not necessarily different from the first collocated picture, see claim 7 for further evidence)] . 
wherein, in the adding of the third candidate, each third candidate is newly added to the candidate list and has a value different from each other candidate in the candidate list.[(see provisional application 61496934 { page 11, Table A.3 shows multiple virtual candidates}; given that the duplicate candidates are not wanted {para 37, 43 of Zhou and para 22 of Su}, it is obvious that the candidates hence the virtual candidates are different from each other )] 

Zhou may not explicitly shows that the third block being different from the second block

However, in the same/related field of endeavor, Su teaches the third block being different from the second block [(Su teaches candidate motion vectors at the co-located block in the frame preceding the current block {claimed second block}  and candidates in the frame preceding the current block spatially offset from the co-located block {claimed third block})] 

Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of the prior arts because such inclusion would increase more option for candidate motion vectors, thereby more options to reuse already determined motion vectors from spatial and temporal neighbors.  


Zhou additionally teaches with respect to Claim 2. The moving picture decoding method according to claim 1, wherein the one or more first candidates each have a smaller index value than the second candidate[(Figure.A.2 & Figure 1. and page 10; the spatial MVP candidate 1 & 2 has lower index than the collocated candidate 3)] . 

Zhou additionally teaches with respect to Claim 3. The moving picture decoding method according to claim 2, wherein the second block or the third block is adjacent to a collocated block, the collocated block being collocated with the current block[(page 2 and Figure1 H3)] . 

Zhou additionally teaches with respect to Claim 4. The moving picture decoding method according to claim 2, wherein the second block is located in a certain area of the first collocated picture or the third block is located in a certain area of the second collocated picture. [(page 2 and Figure1 H3)] . 


Zhou additionally teaches with respect to Claim 5. The moving picture decoding method according to claim 1, wherein the second block or the third block is adjacent to a collocated block, the collocated block being collocated with the current block. [(page 2 and Figure1 H3)] . 

Zhou additionally teaches with respect to Claim 6. The moving picture decoding method according to claim 1, wherein the second block is located in a certain area of the first collocated picture or the third block is located in a certain area of the second collocated picture. [(page 2 and Figure1 H3)] . 


Zhou additionally teaches with respect to Claim 7. The moving picture decoding method according to claim 1, wherein the second collocated picture is the first collocated picture. [(the collocated candidates 3 and the virtual candidates based on those are from same collocated picture. page 2 and Figure1 H3)] . 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Rejection of Claims 8-9 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US20120320984 (hereinafter Zhou) in view of US20120082228 (hereinafter Su.)
Non-statutory double patenting rejection of claim 1 over Claim 1 of U.S. Pat. No. 10,284,872
Non-statutory double patenting rejection of claims 2-7 over Claim 1 of U.S. Pat. No. 10,284,872 in view of Zhou
No-statutory double patenting rejection of claim 1 over Claims 1-2 of U.S. Pat. No. 9,456,214
Non-statutory double patenting rejection of claim 2-7 over Claim 1 of U.S. Pat. No. 9,456,214 in view of Zhou



(2) Response to Argument

Re: Argument sections VI.B.1-3
Re: Independent claim 1 (specially Argument section VI.B.1)
Appellant argued in substance that the prior art combination does not teach the features as claimed in the following limitation (see section VI.1.b) in page 13 of appeal brief) 

“adding a third candidate to the candidate list until a number of the plurality of candidates in the candidate list reaches a maximum number, the third candidate being derived based on a motion vector used for coding a third block within a second collocated picture different from the current picture, the third block being different from the second block,
wherein, in the adding of the third candidate, each third candidate is newly added to the
candidate list and has a value different from each other candidate in the candidate list.”



Examiner respectfully disagrees. Zhou teaches adding a third candidate to the candidate list until a number of the plurality of candidates in the candidate list reaches a maximum number [(Zhou virtual candidate teaches the third candidate, see Para 56, 54 of Zhou {published specification}; this is also supported by page 10 {last few lines} of Zhou Provisional application no.61496934 {hereinafter ZHOU PROV}.)]  

the third candidate being derived based on a motion vector used for coding a third block within a second collocated picture different from the current picture, the third block being different from the second block [(Claim Interpretation: First of all, it should be noted that it is explicitly claimed “second collocated picture different from the current picture, the third block being different from the second block”. But there is no limitation indicating “second collocated picture” is different from “first collocated picture”. Therefore the “first collocated picture” and the “second collocated picture” can be the same/different.

ZHOU PROV , last line of page 10-line 3 of page 11 describes Virtual MVP Candidates {claimed third candidate} as  “Virtual MVP candidates can be any meaningful candidates known to both encoder and decoder, for instance, zero vector candidates, or candidates derived from the existing high-priority MVP candidates that already exist in the list.”. ZHOU PROV Figure 1 and Figure 2 shows high priority candidates with collocated candidate blocks/Pus CR3/CR and H3/H. In other word there are multiple collocated different blocks {i.e. CR or H} that can have MVP candidates known to encoder/decoder {this is clearly indicated in SU para 31, please see the explanation below} and can be used to derive virtual candidate/third candidate. Therefore ZHOU PROV is capable of setting motion vector from one of the collocated blocks CR or H {say collocated block H} as the second candidate and the motion vector of other collocated block {say CR} can be used to derive the virtual candidate/third candidate. Therefore the third block being different from second block. This is also clearly explained in SU para 31 “The motion vector predictor set may contain candidate motion vectors spatially predictive of a selected motion vector (i.e. candidates in the same frame as the current block), candidate motion vectors temporally predictive of a selected motion vector (i.e. candidates at the co-located block in the frame preceding the current block), and candidate motion vectors spatiotemporally predictive of a selected motion vector (i.e. candidates in the frame preceding the current block spatially offset from the co-located block)”. Another word SU teaches candidates at the co-located block {i.e. ZHOU PROV, block CR} and candidates in the frame preceding the current block spatially offset from the co-located block {i.e. ZHOU PROV, block H}, both can be part of the candidate motion vector list.  And according to ZHOU one of them can be used to derive the virtual/third candidate, which would be different from the other candidate of the collocated block)] . 
wherein, in the adding of the third candidate, each third candidate is newly added to the
candidate list and has a value different from each other candidate in the candidate list [(ZHOU PROV, teaches the virtual candidate are added later {newly added}, if the existing candidates are lower than maximum {page 10, last few lines}.  As discussed in the above scenario, the virtual candidate can be motion vector of separate block, therefore their value can be different. Additionally, ZHOU PROV used the term “derive” instead of duplicating/copying, therefore it indicates their value can be different. This is ascertained by Zhou and SU given that duplicate values are not wanted in a candidate list {para 37, 43 of Zhou and para 22 of SU})] 

Re: Argument section VI.B.2
No additional/separate arguments have been presented, therefore earlier discussion applies.

Re: Argument section VI.B.3
Applicant argued and examiner quote applicant’s argument “Such prediction unit (H3), however is not adjacent to the co-located prediction unit”. 
Examiner respectfully disagrees. Zhou Figure 1 clearly shows H3 is adjacent to “Co-located PU” {also see description under Figure 1})

Re: Argument section VI.B.4; Sections VI.C-F
These arguments are moot in view of withdrawn rejections. Claim 9 is allowable. Claim 8 is allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2426        
                                                                                                                                                                                                Conferees:
/Jared Walker/Primary Examiner, Art Unit 2426        
                                                                                                                                                                                                /NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.